Case 1:16-cv-01151-TAD-KLH Document 74 Filed 11/29/18 Page 1 of 1 PageID #: 507



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             ALEXANDRIA DIVISION

   MYRA FONTENOT                             *      CIVIL ACTION NO. 1:16-cv-01151


   VERSUS                                    *      JUDGE TERRY A. DOUGHTY

   CITYY OF BUNKIE, ET AL.                   *      MAG. JUDGE KAREN L. HAYES


                                     JUDGMENT

       Considering the foregoing,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Joint Motion to Dismiss

 (styled Stipulation of Dismissal) [Doc. No. 73] is GRANTED. This matter is DISMISSED

 WITH PREJUDICE, with each party to pay their own record and non-record court costs.

       MONROE, LOUISIANA, this 29th day of November, 2018.



                                                 _____________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
